                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE             )
COMMISSION,                         )
                                    )
               Plaintiff,           )   CIVIL ACTION NO.
                                    )   12-11669-DPW
                                    )
     v.                             )
                                    )
                                    )
MAY’S INTERNATIONAL CORPORATION,    )
                                    )
               Relief Defendant.    )

          FINAL-DEFAULT-JUDGMENT AS TO RELIEF DEFENDANT
                 MAY’S INTERNATIONAL CORRPORATION
                        September 6, 2019

     The Securities and Exchange Commission (“Commission”)

having filed a Complaint, and relief defendant May’s

International Corporation (“May’s International”) having failed

to answer, plead or otherwise defend in this action; a default

having been entered against May’s International on December 4,

2014; and the Court having determined that May’s International

is not an infant, incompetent person or in the military service

of the United States:

                               I.

    IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant

May’s International is liable for disgorgement of $608,013.10

representing profits gained as a result of the conduct alleged
in the Complaint, together with prejudgment interest thereon in

the amount of $183,129.90, for a total of $791,143.   Defendant

May’s International shall satisfy this obligation by paying

$791,143 to the Commission within 14 days after entry of this

Final Judgment.   This obligation is joint and several with that

imposed this day in this matter as to Defendant Michael Lu.

    Defendant May’s International may transmit payment

electronically to the Commission, which will provide detailed

ACH transfer/Fedwire instructions upon request.    Payment may

also be made directly from a bank account via Pay.gov through

the SEC website at http://www.sec.gov/about/offices/ofm.htm.

Defendant May’s International may also pay by certified check,

bank cashier’s check, or United States postal money order

payable to the Commission, which shall be delivered or mailed to

     Enterprise Services Center
     Accounts Receivable Branch
     6500 South MacArthur Boulevard
     Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title,

civil action number, and name of this Court; May’s International

as a relief defendant in this action; and specifying that

payment is made pursuant to this Final Judgment.

     Defendant May’s International shall simultaneously transmit

photocopies of evidence of payment and case identifying

information to the Commission’s counsel in this action.   By


                                2
making this payment, Defendant May’s International relinquishes

all legal and equitable right, title, and interest in such funds

and no part of the funds shall be returned to Defendant May’s

International.

     The Commission shall hold the funds (collectively, the

“Fund”) and may propose a plan to distribute the Fund subject to

the Court’s approval.   The Court shall retain jurisdiction over

the administration of any distribution of the Fund.   If the

Commission staff determines that the Fund will not be

distributed, the Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

     The Commission may enforce the Court’s judgment for

disgorgement and prejudgment interest by moving for civil

contempt (and/or through other collection procedures authorized

by law) at any time after 14 days following entry of this Final

Judgment.   Defendant May’s International shall pay post judgment

interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

                               II.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court shall retain jurisdiction of this matter for the purposes

of enforcing the terms of this Final Judgment.


                              /s/ Douglas P. Woodlock_________
                              DOUGLAS P. WOODLOCK
                              UNITED STATES DISTRICT JUDGE


                                3
